NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1584-17T3


DWAYNE WRIGHT,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
_________________________

                    Submitted November 1, 2018 – Decided January 24, 2019

                    Before Judges Whipple and DeAlmeida.

                    On appeal from the New Jersey State Parole Board.

                    Dwayne Wright, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant
                    Attorney General, of counsel; Gregory R. Bueno,
                    Deputy Attorney General, on the brief).

PER CURIAM
      Dwayne Wright, an inmate serving a life sentence with a thirty-year term

of parole ineligibility, appeals from a September 20, 2017 final agency decision

denying parole and imposing a sixty-month future eligibility term (FET). We

affirm.

      On April 18, 1986, Wright was convicted after a jury found him guilty of

murder, N.J.S.A. 2C:11-3(a)(1), aggravated assault, N.J.S.A. 2C:12-1(b)(4),

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a) and

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b), in connection with a

murder for hire in Willingboro.1 Wright previously sought parole on August 14,

2014, but was denied parole and given a three-year FET. He became eligible

for parole on September 28, 2016. A hearing officer reviewed Wright's case and

on June 16, 2016, a New Jersey State Parole Board (Board) panel referred the

matter to the full Board for a hearing. On August 31, 2016, the full Board denied

parole and referred the case for the imposition of an FET that Wright argues

exceeded administrative guidelines.


1
   Wright's original judgment of conviction reflects a May 29, 1986 sentence
imposed by Judge Cornelius P. Sullivan. Judge Sullivan entered a corrected
judgment on April 22, 1994, to set aside the fourth-degree aggravated assault
convictions. The sentence imposed did not change; however, the corrected
judgment inaccurately indicates adjudication was by guilty plea. Wright raises
this discrepancy as the basis of request for a remand. We are not persuaded it
is relevant to any analysis given by the Board in its determination.
                                                                         A-1584-17T3
                                       2
      The Board denied parole for the following reasons: the serious nature of

Wright's offense; the escalation of his criminal record; his incarceration for

multiple offenses; commission of a new offense while on community

supervision; prior opportunities for community supervision did not deter

criminal behavior; and Wright's institutional infractions and demonstrated

insufficient problem resolution.

      The Board noted Wright "cannot articulate any understanding as to why

he chose to commit a violent crime at the behest of another." In reaching this

conclusion, the Board considered Wright's complete administrative record

including a confidential mental health evaluation and determined Wright lacks

insight into his criminal behavior and minimizes his conduct. The Board also

carefully considered and credited positive aspects of Wright's institutional

record, favorable efforts at participation in institutional programs and his risk

assessment score, which denoted a low risk of recidivism.                 Wright

administratively appealed the full Board's decision on June 23, 2017.         On

September 20, 2017, the full Board issued a final agency decision denying parole

and imposing a sixty-month FET. This appeal followed.

      On appeal, Wright argues the decision of the Board to deny parole and

impose a sixty-month FET is arbitrary and capricious and should be reversed


                                                                         A-1584-17T3
                                       3
because the decision was based on one institutional infraction: a *202 prohibited

act for possession of a rolled up newspaper, which constituted possession of a

weapon. In his reply brief, Wright argues the Board's decision was based on

incorrect sentencing information requiring a remand. We disagree.

      The scope of our review of final decisions of administrative agencies is

limited. Decisions of the Board, like those of other administrative agencies, are

not reversed unless they are "arbitrary, capricious or unreasonable or [are] not

supported by substantial credible evidence in the record as a whole." Henry v.

Rahway State Prison, 81 N.J. 571, 579-80 (1980).

      Pursuant to N.J.S.A. 30:4-123.53(a), the Board should generally grant

parole requests for release on an inmate's parole date unless there is a

"reasonable expectation that the inmate will violate conditions of parole" and

such an expectation is demonstrable "by a preponderance of the evidence." In

determining that Wright was ineligible for parole, the Board considered several

factors, including mitigating and aggravating factors. The Board noted that

appellant's criminal history was extreme, and that his past experiences with the

parole and probation systems did not deter him from other, more violent criminal

behaviors.




                                                                         A-1584-17T3
                                       4
      The Board considered all of the mitigating factors raised, but found they

were outweighed by the aggravating nature of the totality of the circumstances.

The Board's discretionary assessment is supported by substantial credible

evidence in the record as a whole.

      We reject Wright's argument that the imposition of a sixty-month FET was

arbitrary and capricious. The Board's establishment of a sixty-month FET is

permissible pursuant to N.J.A.C. 10A:71-3.21. Under N.J.A.C. 10A:71-3.21(a),

a standard FET for someone convicted of murder is twenty-seven months. If,

however, the inmate in question has not made "satisfactory progress in reducing

the likelihood of future criminal behavior," the Board is entitled to impose a

lengthier FET. N.J.A.C. 10A:71-3.21(d).

      The Board's decision to impose a lengthier FET pursuant to N.J.A.C.

10A:71-3.21(d) was not arbitrary, capricious or unreasonable.      The Board

considered the aggregate of all pertinent factors including those set forth in

N.J.A.C. 10A:71-3.11(b). The Board found Wright has not developed enough

insight to understand why he committed his crimes and how to prevent himself

from doing so in the future. These findings are all supported by sufficient,

credible evidence in the record.

      Affirmed.


                                                                       A-1584-17T3
                                      5